Exhibit 10.18

VENTAS

EMPLOYEE AND DIRECTOR STOCK PURCHASE PLAN

[As amended December 8, 2008]

The Ventas Employee and Director Stock Purchase Plan is comprised of two
subplans as set forth below: the Ventas Qualified Employee Stock Purchase Plan
and the Ventas Taxable Employee and Director Stock Purchase Plan.

A total of two million five hundred thousand (2,500,000) shares of Common Stock
of Ventas, Inc. are reserved for sale and authorized for issuance pursuant to
the Ventas Employee and Director Stock Purchase Plan comprised of the Ventas
Qualified Employee Stock Purchase Plan and the Ventas Taxable Employee and
Director Stock Purchase Plan. Such number of shares is subject to adjustment as
set forth in Article 9 of each subplan. Shares of Common Stock to be issued
under the Plan may be either authorized and unissued shares, treasury shares or
a combination thereof.

VENTAS

QUALIFIED EMPLOYEE STOCK PURCHASE PLAN

ARTICLE 1. PURPOSE

The purpose of this Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“employee stock purchase plan” under section 423 of the Code. The provisions of
this Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

ARTICLE 2. DEFINITIONS

Certain terms used in this Plan have the meanings set forth in Appendix A.

ARTICLE 3. ELIGIBILITY REQUIREMENTS

3.1. Initial Eligibility. Except as provided in Section 3.2, each Employee shall
become eligible to participate in the Plan in accordance with Article 4 on the
first Enrollment Date on or following the later of (a) the date such individual
becomes an Employee or (b) the Effective Date. Participation in the Plan is
entirely voluntary.

3.2. Limitations on Eligibility. The Committee may determine that the following
Employees are not eligible to participate in the Plan:

 

  (a) Employees who have been employed less than one (1) year or such shorter
period established by the Committee;



--------------------------------------------------------------------------------

  (b) Employees whose customary employment is twenty (20) hours or less per week
or any lesser number of hours established by the Committee; and

 

  (c) Employees who, immediately upon purchasing Shares under the Plan, would
own directly or indirectly, an aggregate of five percent (5%) or more of the
total combined voting power or value of all outstanding shares of all classes of
stock of the Company or any Subsidiary (and for purposes of this paragraph, the
rules of Section 424(d) of the Code shall apply, and stock which the Employee
may purchase under outstanding options shall be treated as stock owned by the
Employee).

ARTICLE 4. ENROLLMENT

Any Eligible Employee may enroll in the Plan for any Offering Period by
completing and signing an enrollment election form or by such other means as the
Committee shall prescribe and submitting such enrollment election to the Company
in accordance with procedures established by the Committee on or before the
Cut-Off Date with respect to such Offering Period. Unless otherwise determined
by the Committee, the enrollment election and the designated rate of payroll
deduction shall continue for future Offering Periods unless the Participant
changes or cancels the enrollment election or designated rate of payroll
deduction prior to the Cut-Off Date.

ARTICLE 5. GRANT OF OPTIONS ON ENROLLMENT

5.1. Option Grant. Enrollment by an Eligible Employee in the Plan as of an
Enrollment Date will constitute the grant by the Company to such Participant of
an option on such Enrollment Date to purchase Shares from the Company pursuant
to the Plan.

5.2. Option Expiration. An option granted to a Participant pursuant to this Plan
shall expire, if not terminated for any reason first, on the earliest to occur
of (a) the end of the Offering Period in which such option was granted; (b) the
completion of the purchase of Shares under the option under Article 7; or
(c) the date on which participation of such Participant in the Plan terminates
for any reason.

5.3. Purchase of Shares. An option granted to a Participant under the Plan shall
give the Participant a right to purchase on a Purchase Date the largest number
of whole Shares, as determined by the Committee, which the funds accumulated in
the Participant’s Account as of such Purchase Date will purchase at the
applicable Purchase Price; provided, however, that the Committee may, in its
discretion, limit the number of Shares purchased by each Participant in any
Purchase Period.

Notwithstanding anything to the contrary herein, to the extent required by
Section 423 of the Code, no Employee shall be granted an option under the Plan
(or any other plan of the Company or a Subsidiary intended to qualify under
Section 423 of the Code) which would permit the Employee to purchase Shares
under the Plan (and such other plan) in any calendar year with a Fair Market
Value (determined at the time such option is granted) in excess of $25,000 and
any payments made by a Participant in excess of this limitation shall be
returned to the Participant in accordance with procedures established by the
Committee.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 6. PAYMENT

The Committee may designate the time and manner for payment of Shares to be
purchased during the Purchase Period, including, but not limited to, through
payroll deductions from Compensation, the terms and conditions of which are
designated by the Committee. Payment amounts shall be credited on a bookkeeping
basis to a Participant’s Account under this Plan. All payment amounts may be
used by the Company for any purpose and the Company shall have no obligation to
segregate such funds. No interest accrues on payments by Participants.

ARTICLE 7. PURCHASE OF SHARES

7.1. Option Exercise. Any option held by the Participant which was granted under
this Plan and which remains outstanding as of a Purchase Date shall be deemed to
have been exercised on such Purchase Date for the number of whole Shares, as
determined by the Committee, which the funds accumulated in the Participant’s
Account as of the Purchase Date will purchase at the applicable Purchase Price
(but not in excess of the number of Shares for which options have been granted
to the Participant pursuant to Section 5.3). Options for other Shares for which
options have been granted which are not purchased on the last Purchase Date
during the Offering Period shall terminate. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such Shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the Shares may then be listed. As a condition
to the exercise of an option, the Committee may require the person exercising
such option to represent and warrant at the time of any such exercise that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares.

7.2. Refund of Excess Amount. If, after a Participant’s exercise of an option
under Section 7.1, an amount remains credited to the Participant’s Account as of
a Purchase Date, then the remaining amount shall be (a) if no further Purchase
Periods are immediately contemplated by the Committee, distributed to the
Participant as soon as administratively feasible, or (b) if another Purchase
Period is contemplated by the Committee, carried forward in the Account for
application to the purchase of Shares on the next following Purchase Date.

7.3. Employees of Designated Categories. In the case of Participants employed by
a Designated Subsidiary, the Committee may provide for Shares to be sold through
the Subsidiary to such Participants, to the extent consistent with Section 423
of the Code.

7.4. Pro Rata Allocations. If the total number of Shares for which options are
or could be exercised on any Purchase Date in accordance with this Article 7,
when aggregated with all Shares for which options have been previously exercised
under this Plan, exceeds the maximum number of Shares reserved in Article 12,
the Company may, in accordance with Article 12, allocate the Shares available
for delivery and distribution in the ratio that the balance in each
Participant’s Account bears to the aggregate balances of all Participants’
Accounts, and the remaining balance of the amount credited to the Account of
each Participant under the Plan shall be returned to him or her as promptly as
possible.

 

- 3 -



--------------------------------------------------------------------------------

7.5. Notice of Disposition. If a Participant or former Participant sells,
transfers, or otherwise makes a disposition of Shares purchased pursuant to an
option granted under the Plan and within two (2) years after the date such
option is granted or within one (1) year after the date such Shares were
transferred to the Participant, if such Participant or former Participant is
subject to United States federal income tax, then such Participant or former
Participant shall notify the Company or a member of the Employer in writing of
such sale, transfer or other disposition within ten (10) days of the
consummation of such sale, transfer, or other disposition. Without limitation on
the Participant or former Participant’s ability to sell, transfer or otherwise
make a disposition of Shares and without limitation on Section 11.2,
Participants and former Participants must maintain any Shares purchased pursuant
to an option granted under the Plan within two (2) years after the date such
option is granted or within one (1) year after the date such Shares were
transferred to the Participant at the broker designated by the Committee, unless
the Committee determines otherwise.

ARTICLE 8. WITHDRAWAL FROM THE PLAN,

TERMINATION OF EMPLOYMENT, AND LEAVE OF ABSENCE

8.1. Withdrawal from the Plan. A Participant may withdraw all funds accumulated
in the Participant’s Account from the Plan during any Purchase Period by
delivering a notice of withdrawal to the Company or a member of the Employer (in
a manner prescribed by the Committee) at any time up to but not including the
thirty (30) days prior to the Purchase Date next following the date such notice
of withdrawal is delivered, or at such shorter time in advance of such Purchase
Date as the Committee may permit. If notice of complete withdrawal as described
in the preceding sentence is timely received, all funds then accumulated in the
Participant’s Account shall not be used to purchase Shares, but shall instead be
distributed to the Participant as soon as administratively feasible and the
Company or member of the Employer will cease the Participant’s payroll
withholding for the Plan in accordance with timing and other procedures
established by the Committee. An Employee who has withdrawn during a Purchase
Period may not return funds to the Company or a member of the Employer during
the same Purchase Period and require the Company or member of the Employer to
apply those funds to the purchase of Shares. Any Eligible Employee who has
withdrawn from the Plan may, however, re-enroll in the Plan on the next
subsequent Enrollment Date, if any.

8.2. Termination of Participation. Participation in the Plan terminates
immediately following the end of the Purchase Period during which a Participant
ceases to be employed by the Company or a member of the Employer for any reason
whatsoever or otherwise ceases to be an Eligible Employee. Notwithstanding the
preceding sentence, such Participant may elect to withdraw from the Plan in
accordance with Section 8.1 and the procedures prescribed by the Committee.

8.3. Leave of Absence. If a Participant takes a leave of absence, such
Participant shall have the right, in accordance with procedures prescribed by
the Committee, to elect to withdraw from the Plan in accordance with
Section 8.1. To the extent determined by the Committee or required by
Section 423 of the Code, certain leaves of absence may be treated as cessations
of employment for purposes of the Plan.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 9. ADJUSTMENTS UPON CHANGES IN

CAPITALIZATION, DISSOLUTION, LIQUIDATION, MERGER OR ASSET SALE

9.1. Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the right to purchase Shares of Common Stock
covered by a current Offering Period and the number of Shares which have been
authorized for issuance under the Plan for any future Offering Period, the
maximum number of Shares each Participant may purchase each Offering Period
(pursuant to Section 5.3 hereof), as well as the price per Share and the number
of Shares covered by each right under the Plan which have not yet been purchased
shall be proportionately adjusted in the sole discretion of the Committee for
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, extraordinary cash dividend,
combination or reclassification of the Common Stock, or recapitalization,
reorganization, consolidation, split-up, spin-off, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company. Except as expressly provided otherwise by the Committee, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares.

9.2. Committee Adjustment. Without limitation on the preceding provisions, in
the event of any corporate transaction, the Committee may make such adjustment
it deems appropriate to prevent dilution or enlargement of rights in the number
and class of Shares which may be delivered under Article 12, in the number,
class of or price of Shares available for purchase under the Plan and in the
number of Shares which an Employee is entitled to purchase and any other
adjustments it deems appropriate. Without limiting the Committee’s authority
under this Plan, in the event of any transaction, the Committee may elect to
have the options hereunder assumed or such options substituted by a successor
entity, to terminate all outstanding options either prior to their expiration or
upon completion of the purchase of Shares on the next Purchase Date, to shorten
the Offering Period by setting a new Purchase Date or to take such other action
deemed appropriate by the Committee.

ARTICLE 10. DESIGNATION OF BENEFICIARY

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom the amount
in his or her Account is to be paid in case of his or her death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, any Account balance remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 11. ADMINISTRATION.

11.1. Administration by Committee. The Plan shall be administered by the
Committee. The Committee shall have the authority to delegate duties to
officers, directors or employees of the Company.

11.2. Authority of Committee. The Committee shall have the full and exclusive
discretionary authority to construe and interpret the Plan and options granted
under it; to establish, amend, and revoke rules and regulations for
administration of the Plan (including, without limitation, the determination and
change of Offering Periods, Purchase Periods and payment procedures, the
requirement that Shares be held by a specified broker, and the establishment of
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars); to determine all questions of eligibility, disputed claims and policy
that may arise in the administration of the Plan; to make any changes to the
Plan or its operations to reduce or eliminate any unfavorable legal, accounting
or other consequences to the extent deemed appropriate by the Committee; and,
generally, to exercise such powers and perform such acts as the Committee deems
necessary or expedient to promote the best interests of the Company, including,
but not limited to, designating from time to time which Subsidiaries of the
Company shall be part of the Employer. The Committee’s determinations as to the
interpretation and operation of this Plan shall be final and conclusive and each
action of the Committee shall be binding on all persons.

In exercising the powers described in the foregoing paragraph, the Committee may
adopt special or different rules for the operation of the Plan including, but
not limited to, rules which allow employees of any foreign Subsidiary to
participate in, and enjoy the tax benefits offered by, the Plan; provided that
such rules shall not result in any grantees of options having different rights
and/or privileges under the Plan in violation of Section 423 of the Code nor
otherwise cause the Plan to fail to satisfy the requirements of Section 423 of
the Code and the regulations thereunder.

11.3. Administrative Modification. The Plan provisions relating to the
administration of the Plan may be amended by the Committee from time to time as
may be desirable to satisfy any requirements of or under the federal securities
and/or other applicable laws of the United States, to obtain any exemption under
such laws, or to reduce or eliminate any unfavorable legal, accounting or other
consequences or for any other purpose deemed appropriate by the Committee.

ARTICLE 12. NUMBER OF SHARES

Subject to adjustment as set forth in Article 9, two million five hundred
thousand (2,500,000) Shares are reserved for sale and authorized for issuance
pursuant to the Ventas Employee and Director Stock Purchase Plan, and therefore,
the number of Shares authorized for issuance pursuant to the Plan is two million
five hundred thousand (2,500,000) Shares less the number of Shares issued
pursuant to the Ventas Taxable Employee and Director Stock Purchase Plan. If any
option granted under the Plan shall for any reason terminate without having been
exercised, the Shares not purchased under such option shall again become
available for the

 

- 6 -



--------------------------------------------------------------------------------

Ventas Employee and Director Stock Purchase Plan. If on a given Purchase Date,
the number of Shares with respect to which options are to be exercised exceeds
the number of Shares then available under the Plan, the Committee shall make a
pro rata allocation of the Shares remaining available for purchase in as uniform
a manner as shall be practical and as it shall determine to be equitable.

ARTICLE 13. MISCELLANEOUS

13.1. Restrictions on Transfer. Options granted under the Plan to a Participant
may not be exercised during the Participant’s lifetime other than by the
Participant. Neither amounts credited to a Participant’s Account nor any rights
with respect to the exercise of an option or to receive stock under the Plan may
be assigned, transferred, pledged, or otherwise disposed of in any way by the
Participant other than by will or the laws of descent and distribution. Any such
attempted assignment, transfer, pledge, or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
from the Plan in accordance with Section 8.1.

13.2. Administrative Assistance. If the Committee in its discretion so elects,
it may retain a brokerage firm, bank, or other financial institution to assist
in the purchase of Shares, delivery of reports, or other administrative aspects
of the Plan. If the Committee so elects, each Participant shall (unless
prohibited by applicable law) be deemed upon enrollment in the Plan to have
authorized the establishment of an account on his or her behalf at such
institution. Shares purchased by a Participant under the Plan shall be held in
the Account in the Participant’s name, or if the Participant so indicates in the
enrollment form, in the Participant’s name together with the name of his or her
spouse in joint tenancy with right of survivorship or spousal community
property, or in certain forms of trust approved by the Committee.

13.3. Treatment of Non-U.S. Participants. Participants who are employed by
non-U.S. Designated Subsidiaries, who are paid in foreign currency, and who
contribute foreign currency to the Plan through contributions or payroll
deductions will have such contributions converted to U.S. dollars. The exchange
rate and method for such conversion will be determined as prescribed by the
Committee. In no event will any procedure implemented for dealing with exchange
rate fluctuations that may occur during an Offering Period result in a purchase
price below the Purchase Date Price permitted under the Plan. Each Participant
shall bear the risk of any currency exchange fluctuations (if applicable)
between the date on which any Participant contributions are converted to U.S.
dollars and the following Purchase Date.

13.4. Withholding. The Company or any member of the Employer shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company or any member of the Employer, an amount sufficient to satisfy
Federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.

13.5. Equal Rights and Privileges. All Eligible Employees shall have equal
rights and privileges with respect to the Plan so that the Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related

 

- 7 -



--------------------------------------------------------------------------------

regulations. Notwithstanding the express terms of the Plan, any provision of the
Plan which is inconsistent with Section 423 or any successor provision of the
Code shall without further act or amendment by the Company or the Committee be
reformed to comply with the requirements of Section 423 of the Code. This
Section 13.5 shall take precedence over all other provisions in the Plan.

13.6. Eligible Employees in Other Countries. Without amending the Plan, the
Committee may grant options or establish other procedures to provide benefits to
Eligible Employees of Designated Subsidiaries with non-U.S. employees on such
terms and conditions different from those specified in this Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan and shall have the authority to adopt
such modifications, procedures, subplans and the like as may be necessary or
desirable (a) to comply with provisions of the laws or regulations or conform to
the requirements to operate the Plan in a qualified or tax or accounting
advantageous manner in other countries or jurisdictions in which the Company or
any Designated Subsidiary may operate or have employees, (b) to ensure the
viability of the benefits from the Plan to Eligible Employees employed in such
countries or jurisdictions and (c) to meet the objectives of the Plan.
Notwithstanding anything to the contrary herein, any such actions taken by the
Committee with respect to Eligible Employees of any Designated Subsidiary may be
treated as a subplan outside of an “employee stock purchase plan” under
Section 423 of the United States Code and not subject to the requirements of
Section 423 set forth in the United States Code and this Plan.

13.7. Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

13.8. Amendment and Termination. The Board may amend, alter, or terminate the
Plan at any time; provided, however, that (1) the Plan may not be amended in a
way which will cause rights issued under the Plan to fail to meet the
requirements of Section 423 of the Code; and (2) no amendment which would amend
or modify the Plan in a manner requiring stockholder approval under Section 423
of the Code or the requirements of any securities exchange on which the Shares
are traded shall be effective unless such stockholder approval is obtained. In
addition, the Committee may amend the Plan as provided in Section 11.3, subject
to the conditions set forth in this Section 13.8.

If the Plan is terminated, the Committee may elect to terminate all outstanding
options either prior to their expiration or upon completion of the purchase of
Shares on the next Purchase Date, or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all funds
accumulated in Participants’ Accounts as of the date the options are terminated
shall be returned to the Participants as soon as administratively feasible.

13.9. No Right of Employment. Neither the grant nor the exercise of any rights
to purchase Shares under this Plan nor anything in this Plan shall impose upon
the Company or a member of the Employer any obligation to employ or continue to
employ any Employee. The right of the Company or a member of the Employer to
terminate any Employee shall not be diminished or affected because any rights to
purchase Shares have been granted to such Employee.

 

- 8 -



--------------------------------------------------------------------------------

13.10. Rights as Shareholder. No Participant shall have any rights as
shareholder unless and until Shares have been issued to him or her.

13.11. Governmental Regulation. The Company’s obligation to sell and deliver
Shares under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance, or sale of such Shares.

13.12. Gender. When used herein, masculine terms shall be deemed to include the
feminine, except when the context indicates to the contrary.

13.13. Condition for Participation. As a condition to participation in the Plan,
Eligible Employees agree to be bound by the terms of the Plan (including,
without limitation, the notification and holding requirements of Section 7.5)
and the determinations of the Committee.

 

- 9 -



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“Account” means a recordkeeping account maintained for a Participant to which
Participant contributions and payroll deductions, if applicable, shall be
credited.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means any person or committee appointed by the Board.

“Common Stock” means the Common Stock of the Company.

“Company” means Ventas, Inc., a Delaware corporation.

“Compensation” means gross earnings from the Employer, including such amounts of
gross earnings as are deferred by an Eligible Employees (a) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code or
(b) under a plan qualified under Section 125 of the Code. Compensation does not
include severance pay, equity compensation or gain from stock option exercises.

“Cut-Off Date” means the date established by the Committee from time to time by
which enrollment forms must be received prior to an Enrollment Date.

“Designated Subsidiary” means any Subsidiary which has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan and which has adopted the Plan with the approval of the Committee in
its sole and absolute discretion.

“Effective Date” means the effective date as determined by the Committee.

“Eligible Employee” means an Employee eligible to participate in the Plan in
accordance with Article 3.

“Employee” means any individual who is an employee of the Employer for tax
purposes.

“Employer” means the Company or any Designated Subsidiary of the Company by
which an Employee is employed.

“Enrollment Date” means the first Trading Day of an Offering Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of the Shares shall mean, as of any applicable date, the
closing sale price of the Shares on the New York Stock Exchange or any national
or regional stock exchange on

 

A-1



--------------------------------------------------------------------------------

which the Shares are traded, or if no such reported sale of the Shares shall
have occurred on such date, on the next preceding date on which there was such a
reported sale. If there shall be any material alteration in the present system
of reporting sale prices of the Shares, or if the Shares shall no longer be
listed on the New York Stock Exchange or a national or regional stock exchange,
the fair market value of the Shares as of a particular date shall be determined
by such method as shall be determined by the Committee.

“Grant Date” means a date on which an Eligible Employee is granted an option
under the Plan pursuant to Article 5.

“Offering Period” means each period, if any, designated by the Committee;
provided, that each period shall in no event end later than twenty-seven
(27) months from the Grant Date. The Offering Period may but need not be the
same as the Purchase Period, as determined by the Committee.

“Participant” means an Eligible Employee who has enrolled in the Plan pursuant
to Section 4.

“Plan” means this Ventas Qualified Employee Stock Purchase Plan.

“Purchase Date” with respect to a Purchase Period means the last Trading Day in
such Purchase Period.

“Purchase Date Price” means the Fair Market Value of a Share on the applicable
Purchase Date.

“Purchase Period” means the period beginning on the Effective Date and ending on
the date designated by the Committee and each period, if any, thereafter
designated by the Committee; provided, that each period shall, in no event end
later than twenty-seven (27) months from the Grant Date.

“Purchase Price” means the price designated by the Committee, at which each
Share may be purchased under any option, but in no event less than ninety
percent (90%) of the Purchase Date Price.

“Shares” means shares of the Company’s Common Stock.

“Subsidiary” means a corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

“Trading Day” means a day on which the New York Stock Exchange, Nasdaq stock
market or other alternative exchange or service on which the Common Stock is
traded, listed or quoted is open for trading.

 

A-2



--------------------------------------------------------------------------------

VENTAS

TAXABLE EMPLOYEE AND DIRECTOR STOCK PURCHASE PLAN

ARTICLE 1. PURPOSE

The purpose of this Plan is to provide employees and directors of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company.

ARTICLE 2. DEFINITIONS

Certain terms used in this Plan have the meanings set forth in Appendix B.

ARTICLE 3. ELIGIBILITY REQUIREMENTS

3.1. Initial Eligibility. Except as provided in Section 3.2, each Employee and
Director shall become eligible to participate in the Plan in accordance with
Article 4 on the first Enrollment Date on or following the later of (a) the date
such individual becomes an Employee or Director; or (b) the Effective Date.
Participation in the Plan is entirely voluntary.

3.2. Limitation on Eligibility. The Committee may determine that the following
Employees are not eligible to participate in the Plan:

 

  (a) Employees who have been employed less than one (1) year or such shorter
period established by the Committee; and

 

  (b) Unless otherwise determined appropriate by the Committee, Employees whose
customary employment is twenty (20) hours or less per week or any lesser number
of hours established by the Committee.

ARTICLE 4. ENROLLMENT

Any Eligible Person may enroll in the Plan for any Offering Period by completing
and signing an enrollment election form or by such other means as the Committee
shall prescribe and submitting such enrollment election to the Company in
accordance with procedures established by the Committee on or before the Cut-Off
Date with respect to such Offering Period. Unless otherwise determined by the
Committee, the enrollment election and the designated rate of payroll deduction
shall continue for future Offering Periods unless the Participant changes or
cancels the enrollment election or designated rate of payroll deduction prior to
the Cut-Off Date.

ARTICLE 5. GRANT OF OPTIONS ON ENROLLMENT

5.1. Option Grant. Enrollment by an Eligible Person in the Plan as of an
Enrollment Date will constitute the grant by the Company to such Participant of
an option on such Enrollment Date to purchase Shares from the Company pursuant
to the Plan.



--------------------------------------------------------------------------------

5.2. Option Expiration. An option granted to a Participant pursuant to this Plan
shall expire, if not terminated for any reason first, on the earliest to occur
of (a) the end of the Offering Period in which such option was granted; (b) the
completion of the purchase of Shares under the option under Article 7; or
(c) the date on which participation of such Participant in the Plan terminates
for any reason.

5.3. Purchase of Shares. An option granted to a Participant under the Plan shall
give the Participant a right to purchase on a Purchase Date the largest number
of whole Shares, as determined by the Committee, which the funds accumulated in
the Participant’s Account as of such Purchase Date will purchase at the
applicable Purchase Price; provided, however, that the Committee may, in its
discretion, limit the number of Shares purchased by each Participant in any
Purchase Period.

ARTICLE 6. PAYMENT

The Committee may designate the time and manner for payment of Shares to be
purchased during the Purchase Period, including, but not limited to, through
payroll deductions from Compensation, the terms and conditions of which are
designated by the Committee. Payment amounts shall be credited on a bookkeeping
basis to a Participant’s Account under this Plan. All payment amounts may be
used by the Company for any purpose and the Company shall have no obligation to
segregate such funds. No interest accrues on payments by Participants.

ARTICLE 7. PURCHASE OF SHARES

7.1. Option Exercise. Any option held by the Participant which was granted under
this Plan and which remains outstanding as of a Purchase Date shall be deemed to
have been exercised on such Purchase Date for the number of whole Shares, as
determined by the Committee, which the funds accumulated in the Participant’s
Account as of the Purchase Date will purchase at the applicable Purchase Price
(but not in excess of the number of Shares for which options have been granted
to the Participant pursuant to Section 5.3). Options for other Shares for which
options have been granted which are not purchased on the last Purchase Date
during the Offering Period shall terminate. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such Shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the Shares may then be listed. As a condition
to the exercise of an option, the Committee may require the person exercising
such option to represent and warrant at the time of any such exercise that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares.

7.2. Refund of Excess Amount, If, after a Participant’s exercise of an option
under Section 7.1, an amount remains credited to the Participant’s Account as of
a Purchase Date, then the remaining amount shall be (a) if no further Purchase
Periods are immediately contemplated

 

- 2 -



--------------------------------------------------------------------------------

by the Committee, distributed to the Participant as soon as administratively
feasible, or (b) if another Purchase Period is contemplated by the Committee,
carried forward in the Account for application to the purchase of Shares on the
next following Purchase Date.

7.3. Employees of Designated Categories. In the case of Participants employed by
a Designated Subsidiary, the Committee may provide for Shares to be sold through
the Subsidiary to such Participants.

7.4. Pro Rata Allocation. If the total number of Shares for which options are or
could be exercised on any Purchase Date in accordance with this Article 7, when
aggregated with all Shares for which options have been previously exercised
under this Plan, exceeds the maximum number of Shares reserved in Section 12,
the Company may, in accordance with Article 12, allocate the Shares available
for delivery and distribution in the ratio that the balance in each
Participant’s Account bears to the aggregate balances of all Participants’
Accounts, and the remaining balance of the amount credited to the Account of
each Participant under the Plan shall be returned to him or her as promptly as
possible.

ARTICLE 8. WITHDRAWAL FROM THE PLAN,

TERMINATION OF EMPLOYMENT, AND LEAVE OF ABSENCE

8.1. Withdrawal from the Plan. A Participant may withdraw all funds accumulated
in the Participant’s Account from the Plan during any Purchase Period by
delivering a notice of withdrawal to the Company or a member of the Employer (in
a manner prescribed by the Committee) at any time up to but not including the
thirty (30) days prior to the Purchase Date next following the date such notice
of withdrawal is delivered, or at such shorter time in advance of such Purchase
Date as the Committee may permit. If notice of complete withdrawal as described
in the preceding sentence is timely received, all funds then accumulated in the
Participant’s Account shall not be used to purchase Shares, but shall instead be
distributed to the Participant as soon as administratively feasible and the
Company or member of the Employer will cease the Participant’s payroll
withholding for the Plan in accordance with timing and other procedures
established by the Committee. An Eligible Person who has withdrawn during a
Purchase Period may not return funds to the Company or a member of the Employer
during the same Purchase Period and require the Company or member of the
Employer to apply those funds to the purchase of Shares. Any Eligible Person who
has withdrawn from the Plan may, however, re-enroll in the Plan on the next
subsequent Enrollment Date, if any.

8.2. Termination of Participation. Participation in the Plan terminates
immediately following the end of the Purchase Period during which a Participant
ceases to be employed by the Company or a member of the Employer for any reason
whatsoever or otherwise ceases to be an Eligible Person. Notwithstanding the
preceding sentence, such Participant may elect to withdraw from the Plan in
accordance with Section 8.1 and the procedures prescribed by the Committee.

8.3. Leave of Absence. If a Participant takes a leave of absence, such
Participant shall have the right, in accordance with procedures prescribed by
the Committee, to elect to

 

- 3 -



--------------------------------------------------------------------------------

withdraw from the Plan in accordance with Section 8.1. To the extent determined
by the Committee, certain leaves of absence may be treated as cessations of
employment for purposes of the Plan.

ARTICLE 9. ADJUSTMENTS UPON CHANGES IN

CAPITALIZATION, DISSOLUTION, LIQUIDATION, MERGER OR ASSET SALE

9.1. Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the right to purchase Shares of Common Stock
covered by a current Offering Period and the number of Shares which have been
authorized for issuance under the Plan for any future Offering Period, the
maximum number of Shares each Participant may purchase each Offering Period
(pursuant to Section 5.3 hereof), as well as the price per Share and the number
of Shares covered by each right under the Plan which have not yet been purchased
shall be proportionately adjusted in the sole discretion of the Committee for
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, extraordinary cash dividend,
combination or reclassification of the Common Stock, or recapitalization,
reorganization, consolidation, split-up, spin-off, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company. Except as expressly provided otherwise by the Committee, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares.

9.2. Committee Adjustment. Without limitation on the preceding provisions, in
the event of any corporate transaction, the Committee may make such adjustment
it deems appropriate to prevent dilution or enlargement of rights in the number
and class of Shares which may be delivered under Article 12, in the number,
class of or price of Shares available for purchase under the Plan and in the
number of Shares which an Eligible Person is entitled to purchase and any other
adjustments it deems appropriate. Without limiting the Committee’s authority
under this Plan, in the event of any transaction, the Committee may elect to
have the options hereunder assumed or such options substituted by a successor
entity, to terminate all outstanding options either prior to their expiration or
upon completion of the purchase of Shares on the next Purchase Date, to shorten
the Offering Period by setting a new Purchase Date or to take such other action
deemed appropriate by the Committee.

ARTICLE 10. DESIGNATION OF BENEFICIARY

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom the amount
in his or her Account is to be paid in case of his or her death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, any Account balance remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 11. ADMINISTRATION

11.1. Administration by Committee. The Plan shall be administered by the
Committee. The Committee shall have the authority to delegate duties to
officers, directors or employees of the Company.

11.2. Authority of Committee. The Committee shall have the full and exclusive
discretionary authority to construe and interpret the Plan and options granted
under it; to establish, amend, and revoke rules and regulations for
administration of the Plan (including, without limitation, the determination and
change of Offering Periods, Purchase Periods and payment procedures, the
requirement that Shares be held by a specified broker, and the establishment of
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars); to determine all questions of eligibility, disputed claims and policy
that may arise in the administration of the Plan; to make any changes to the
Plan or its operations to reduce or eliminate any unfavorable legal, accounting
or other consequences to the extent deemed appropriate by the Committee; and,
generally, to exercise such powers and perform such acts as the Committee deems
necessary or expedient to promote the best interests of the Company, including,
but not limited to, designating from time to time which Subsidiaries of the
Company shall be part of the Employer. The Committee’s determinations as to the
interpretation and operation of this Plan shall be final and conclusive and each
action of the Committee shall be binding on all persons. The Committee may adopt
special or different rules for the operation of the Plan for different
Participants, including, but not limited to, rules designed to accommodate the
practices of the applicable jurisdiction.

11.3. Administrative Modification. The Plan provisions relating to the
administration of the Plan may be amended by the Committee from time to time as
may be desirable to satisfy any requirements of or under the securities or other
applicable laws of the United States or other jurisdiction, to obtain any
exemption under such laws, or to reduce or eliminate any unfavorable legal,
accounting or other consequences or for any other purpose deemed appropriate by
the Committee.

11.4. Section 409A of the Code. Grants of options under this Plan are intended
to be exempt from the requirements of Section 409A of the Code pursuant to the
short-term deferral exception or otherwise. This Plan is intended to be
interpreted and operated to the fullest extent possible so that options under
this Plan shall be exempt from the requirements of Section 409A of the Code.
Notwithstanding the foregoing provisions of this Section, neither the Company
nor the Committee shall be liable to any Participant for or with respect to any
taxes, penalties or interest which may be imposed upon the Participant pursuant
to Section 409A of the Code

ARTICLE 12. NUMBER OF SHARES

Subject to adjustment as set forth in Article 9, two million five hundred
thousand (2,500,000) Shares are reserved for sale and authorized for issuance
pursuant to the Ventas Employee and Director Stock Purchase Plan, and therefore,
the number of Shares authorized for issuance pursuant to the Plan is two million
five hundred thousand (2,500,000) Shares less the

 

- 5 -



--------------------------------------------------------------------------------

number of Shares issued pursuant to the Ventas Qualified Employee Stock Purchase
Plan. If any option granted under the Plan shall for any reason terminate
without having been exercised, the Shares not purchased under such option shall
again become available for the Ventas Employee and Director Stock Purchase Plan.
If on a given Purchase Date, the number of Shares with respect to which options
are to be exercised exceeds the number of Shares then available under the Plan,
the Committee shall make a pro rata allocation of the Shares remaining available
for purchase in as uniform a manner as shall be practical and as it shall
determine to be equitable.

ARTICLE 13. MISCELLANEOUS

13.1. Restrictions on Transfer. Options granted under the Plan to a Participant
may not be exercised during the Participant’s lifetime other than by the
Participant. Neither amounts credited to a Participant’s Account nor any rights
with respect to the exercise of an option or to receive stock under the Plan may
be assigned, transferred, pledged, or otherwise disposed of in any way by the
Participant other than by will or the laws of descent and distribution. Any such
attempted assignment, transfer, pledge, or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
from the Plan in accordance with Section 8.1.

13.2. Administrative Assistance. If the Committee in its discretion so elects,
it may retain a brokerage firm, bank, or other financial institution to assist
in the purchase of Shares, delivery of reports, or other administrative aspects
of the Plan. If the Committee so elects, each Participant shall (unless
prohibited by applicable law) be deemed upon enrollment in the Plan to have
authorized the establishment of an account on his or her behalf at such
institution. Shares purchased by a Participant under the Plan shall be held in
the Account in the Participant’s name, or if the Participant so indicates in the
enrollment form, in the Participant’s name together with the name of his or her
spouse in joint tenancy with right of survivorship or spousal community
property, or in certain forms of trust approved by the Committee.

13.3. Treatment of Non-U.S. Participants. Participants who are employed by
non-U.S. Designated Subsidiaries, who are paid in foreign currency, and who
contribute foreign currency to the Plan through contributions or payroll
deductions will have such contributions converted to U.S. dollars. The exchange
rate and method for such conversion will be determined as prescribed by the
Committee. Each Participant shall bear the risk of any currency exchange
fluctuations (if applicable) between the date on which any Participant
contributions are converted to U.S. dollars and the following Purchase Date.

13.4. Withholding. The Company or any member of the Employer shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company or any member of the Employer, an amount sufficient to satisfy
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of this Plan.

13.5. Eligible Employees in Other Countries. Without amending the Plan, the
Committee may grant options or establish other procedures to provide benefits to
Eligible

 

- 6 -



--------------------------------------------------------------------------------

Persons of Designated Subsidiaries with non-U.S. employees on such terms and
conditions different from those specified in this Plan as may, in the judgment
of the Committee, be necessary or desirable to foster and promote achievement of
the purposes of the Plan and shall have the authority to adopt such
modifications, procedures, subplans and the like as may be necessary or
desirable (a) to comply with provisions of the laws or regulations or conform to
the requirements to operate the Plan in a qualified or tax or accounting
advantageous manner in other countries or jurisdictions in which the Company or
any Designated Subsidiary may operate or have employees, (b) to ensure the
viability of the benefits from the Plan to Eligible Persons employed in such
countries or jurisdictions and (c) to meet the objectives of the Plan.

13.6. Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

13.7. Amendment and Termination. The Board may amend, alter, or terminate the
Plan at any time; provided, however, that no amendment which would amend or
modify the Plan in a manner requiring stockholder approval under the
requirements of any securities exchange on which the Shares are traded shall be
effective unless such stockholder approval is obtained. In addition, the
Committee may amend the Plan as provided in Section 11.3, subject to the
conditions set forth in this Section 13.7.

If the Plan is terminated, the Committee may elect to terminate all outstanding
options either prior to their expiration or upon completion of the purchase of
Shares on the next Purchase Date, or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all funds
accumulated in Participants’ Accounts as of the date the options are terminated
shall be returned to the Participants as soon as administratively feasible.

13.8. No Right of Employment. Neither the grant nor the exercise of any rights
to purchase Shares under this Plan nor anything in this Plan shall impose upon
the Company or a member of the Employer any obligation to employ or continue to
employ any Employee. The right of the Company or a member of the Employer to
terminate any Employee shall not be diminished or affected because any rights to
purchase Shares have been granted to such Employee.

13.9. Rights as Shareholder. No Participant shall have any rights as shareholder
unless and until Shares have been issued to him or her.

13.10. Governmental Regulation. The Company’s obligation to sell and deliver
Shares under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance, or sale of such Shares.

13.11. Gender. When used herein, masculine terms shall be deemed to include the
feminine, except when the context indicates to the contrary.

13.12. Condition for Participation. As a condition to participation in the Plan,
Eligible Persons agree to be bound by the terms of the Plan and the
determinations of the Committee.

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX B

DEFINITIONS

“Account” means a recordkeeping account maintained for a Participant to which
Participant contributions and payroll deductions, if applicable, shall be
credited.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means any person or committee appointed by the Board.

“Common Stock” means the Common Stock of the Company.

“Company” means Ventas, Inc., a Delaware corporation.

“Compensation” means gross earnings from the Employer, including such amounts of
gross earnings as are deferred by an Eligible Persons (a) under a qualified cash
or deferred arrangement described in Section 401(k) of the Code or (b) under a
plan qualified under Section 125 of the Code. Compensation does not include
severance pay, equity compensation or gain from stock option exercises.

“Cut-Off Date” means the date established by the Committee from time to time by
which enrollment forms must be received prior to an Enrollment Date.

“Designated Subsidiary” means any Subsidiary which has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan and which has adopted the Plan with the approval of the Committee in
its sole and absolute discretion.

“Director” means a director of the Company.

“Effective Date” means the effective date as determined by the Committee.

“Eligible Person” means an Employee or director of the Company eligible to
participate in the Plan in accordance with Article 3.

“Employee” means any individual who is an employee of the Employer for purposes
of the Plan as determined by the Committee.

“Employer” means the Company and any Designated Subsidiary of the Company.

“Enrollment Date” means the first Trading Day of an Offering Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

B-1



--------------------------------------------------------------------------------

“Fair Market Value” of the Shares shall mean, as of any applicable date, the
closing sale price of the Shares on the New York Stock Exchange or any national
or regional stock exchange on which the Shares are traded, or if no such
reported sale of the Shares shall have occurred on such date, on the next
preceding date on which there was such a reported sale. If there shall be any
material alteration in the present system of reporting sale prices of the
Shares, or if the Shares shall no longer be listed on the New York Stock
Exchange or a national or regional stock exchange, the fair market value of the
Shares as of a particular date shall be determined by such method as shall be
determined by the Committee.

“Grant Date” means a date on which an Eligible Person is granted an option under
the Plan pursuant to Section 5.

“Offering Period” means the period, if any, designated by the Committee;
provided, that each period shall in no event end later than twenty-seven
(27) months from the Grant Date. The Offering Period may but need not be the
same as the Purchase Period, as determined by the Committee.

“Participant” means an Eligible Person who has enrolled in the Plan pursuant to
Section 4.

“Plan” means this Ventas Taxable Employee and Director Stock Purchase Plan.

“Purchase Date” with respect to a Purchase Period means the last Trading Day in
such Purchase Period.

“Purchase Date Price” means the Fair Market Value of a Share on the applicable
Purchase Date.

“Purchase Period” means the period beginning on the Effective Date and ending on
the date designated by the Committee and each period, if any, thereafter
designated by the Committee; provided, that each period shall, in no event end
later than twenty-seven (27) months from the Grant Date.

“Purchase Price” means the price designated by the Committee, at which each
Share may be purchased under any option, but in no event less than ninety-five
percent (95%) of the Purchase Date Price.

“Shares” means shares of the Company’s Common Stock.

“Subsidiary” means a corporation or other entity or person, domestic or foreign,
of which a majority of its voting power, equity securities, or equity interest
is owned directly or indirectly by the Company or a Subsidiary, whether or not
such corporation or other entity or person now exists or is hereafter organized
or acquired by the Company or a Subsidiary.

“Trading Day” means a day on which the New York Stock Exchange, Nasdaq stock
market or other alternative exchange or service on which the Common Stock is
traded, listed or quoted is open for trading.

 

B-2